DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-6, 8-16, 18-22 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on August 25, 2021 is being considered by the examiner.
4.	Figure 8 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    642
    531
    media_image1.png
    Greyscale

Response to Arguments
5.	Applicant’s arguments, see Remarks, filed October 20, 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. §103 as being unpatentable over Mohaban et al. in view of Zendle et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hollstrom et al. (US 6,763,247 B1).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1, 3, 5, 8-12, 14, 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohaban et al. (US 7,002,993 B1) in view of Zendle et al. (US 6,628,627 B1). In view of Hollstrom et al (US 6,763,247 B1).
	Regarding claims 1, 12 and 19, Mohaban et al. disclose a method, a non-transitory computer-readable medium and an apparatus, comprising:
	a first port configured to connect to a data network;
	a controller configured to, in response to receipt of header data from a second port of the apparatus configured to connect to a telephone, initiate a service specified by the header data from a group of services supported by the apparatus, wherein the group of services comprises at least
	a telephone network service configured to process telephone data received via the second port,
	a broadband service.
	(“Aggregator 210 may then use an IP/UDP/RTP header compression mechanism in order to convert each of the multiple concurrent calls into corresponding compressed segments for multiplexing in one aggregated media packet.  The aggregator then sends the single aggregated media packet to the relevant de-aggregator may then de-multiplex the aggregated media into individual media packets of dissemination to the intended recipients of the media packets.  Aggregation may also be referred to as call multiplexing or call trunking.”)

    PNG
    media_image2.png
    434
    735
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    435
    710
    media_image3.png
    Greyscale

	Mohaban et al. fails to disclose the service group comprises a cellular provisioning service.
	Zendle et al., in the same field of invention, discloses (“A control unit 502 is coupled to the modem section 506 and provide the ATM packetized data for up-link transmission and receive the down-link ATM packetized data from hub radio.  The control unit operates as an ATM interface which merges data from multiple customer premise equipment within a remote location into a single ATM data stream for transport to the hub radio.  The control unit 502 also receives a multi-service ATM data stream from the modem section 506 and directs the packets in the data stream to appropriate customer premise equipment based upon the packet header information.”)

    PNG
    media_image4.png
    469
    754
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    840
    627
    media_image5.png
    Greyscale

	It would have been obvious to those having ordinary skill in the art before the claimed invention was made to combine Mohaban et al. with Zendle et al. so to send/receive voice over cellular network.
	Mohaban et al. in view of Zendle et al. fail to disclose a browser service configured to transfer application information for a browser application between a system connected to the apparatus and the first port.
	Hollstrom et al. in the same field of invention, disclose (“a mobile WAP (Wireless Application Protocol) telephone having a built-in WAP browser is designed to connect via a point-to-point communication link to an electronic utility device through an accessories interface, such as a short-range radio link, an infrared link or a serial cable link, where in the external utility device is provided with an embedded WAP server and wherein this WAP server is capable of submitting digital information related to the functionality of the external utility device over the point-to-point communication link to the WAP browser of the mobile telephone.”)

    PNG
    media_image6.png
    649
    483
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    628
    514
    media_image7.png
    Greyscale

(“FIG. 1 illustrate...a user of a mobile telephone 1 or another type of portable.  Telecommunication apparatus will be able to access, control and operate a plurality of telephone accessories, home appliances or other external electronic utility devices 30, 40, 50 through a WAP browser built into the mobile telephone.  To this end, each external utility device 30, 40, 50 comprises a respective embedded WAP server, from which the WAP browser of the mobile telephone 1 will received encoded WML pages.  The pages transmitted from the embedded WAP server to the mobile telephone 1 represent the services functionalities and applications, which are offered by the respective external utility device 30, 40, 50...In this way, the user of the mobile telephone 1 may operate the respective external device 30, 40, 50 and control the functionality thereof.”
For the above reasons, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Hollstrom et al. with Mohaban et al. in view of Zendle et al.

	Regarding claims 3, 14 and 21, Mohaban et al. further discloses wherein the group of service further comprises a traffic aggregation description service.  (“The techniques include using an RTP aggregation protocol that is not sensitive to packet loss to aggregate multiple media packets under a single header.”), see abstract.

	Regarding claims 5, 16, 20 and 22 Mohaban et al. discloses wherein the group of services further comprises a voice over internet protocol service configured to convert a voice signal received at the second port to voice data stored on one or more internet protocol data packets.

    PNG
    media_image8.png
    435
    710
    media_image8.png
    Greyscale

	Regarding claims 8 and 18, Mohaban et al. discloses wherein the group of service further comprises a public switched telephone network service that processes telephone information received at the second port for transmission via a network device.

    PNG
    media_image9.png
    435
    710
    media_image9.png
    Greyscale

Regarding claim 9, Mohaban et al. discloses wherein the first port is configured to connect to a wireless wide area network that provides access to a plain old telephone service telephone network and to the data network.  (See figure 2).

Regarding claim 10, Hollstrom et al. disclose wherein the apparatus is a wireless handset device (see figure 1).

.

8.	Claims 2, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohaban et al. (US 7,002,993 B1) in view of Zendle et al. (US 6,628,627 B1) further in view of Richardson et al. (US 2003/0133455 A1).
Regarding claims 2, 13 and 20, Mohaban et al. in view of Zendle et al. do not disclose wherein the group of services further comprises a voicemail service.
Richardson et al. in the same field of invention, discloses the feature.
Richardson et al. teaches ([0030]: “ATM cell 50 includes a header 52, which carriers routing information including the destination (e.g., telephone number or account) to which a voicemail message pending signal is to be sent.  A field or fields 53 within cell or cells 50 may be employed to carry data or other information related to the voicemail.”)  
It would have been obvious to those having ordinary skill in the art at the time of the invention was made to combine Zendle et al. with Richardson et al. so to provide voicemail service to customer.

9.	Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Mohaban et al. (US 7,002,993 B1) in view of Zendle et al. (US 6,628,627 B1) further in view of Richardson et al. (US 2003/0133455 A1) further in view of Lin et al. (US 5,635,980).

	Lin et al. (US 5,635,980) discloses an apparatus, comprising: a first port configured to connect to a data network; a control comprises at least a telephone network service configured to process telephone data received via the second port; and a broadband service.

    PNG
    media_image10.png
    415
    709
    media_image10.png
    Greyscale

It would have been obvious to those having ordinary skill in the art before the claimed invention was made to combine Mohaban et al., Zendle et al. and Richardson et al. with Lin et al. 
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,609,195 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application encompass the claimed invention in 10,609,195 B2.
Application claim 1:
    An apparatus, comprising:
    a first port configured to connect to a data network;
    a controller configured to, in response to receipt of header data from a second port of the apparatus configured to connect to a telephone, initiated a service specified by the header data from a group of services supported by the apparatus, wherein the group of services comprises at least
    a telephone network service configured to process telephone data received via the second port,
    a broadband service, and 
    a cellular provisioning service.
US 10,609,195 claim 1:
    An apparatus, comprising:
    a network port configured to connect to a data network; 
   a controller configured to, in response to receipt of header data from a phone port of the apparatus, initiate a service specified by the header data from a group of services supported by the apparatus, wherein the group of services comprises at least
    a public switched telephone network service configured to process analog telephone data received via the telephone port,
    wherein the group of services further comprises a broadband service configured to process data for exchange with a broadband network interface device.
   


The US 10,609,195 B2 discloses fails to disclose the group of services comprises a cellular provisioning service.
Zendle et al. (US 6,628,627 B1), in the same field of invention discloses an apparatus comprises controller comprises at least a cellular provisioning service.

    PNG
    media_image11.png
    435
    639
    media_image11.png
    Greyscale

Therefore it would have been obvious to those having ordinary skill at the time of the invention was made to include in the group of service a cellular provision service.

s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,025,763 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application encompass the claimed invention in 11,025,763 B2
 
Application claim 1:
    An apparatus, comprising:
    a first port configured to connect to a data network;
    a controller configured to, in response to receipt of header data from a second port of the apparatus configured to connect to a telephone, initiated a service specified by the header data from a group of services supported by the apparatus, wherein the group of services comprises at least
    a telephone network service configured to process telephone data received via the second port,
    a broadband service, and 
    a cellular provisioning service.
US 11,025,763 B2 claim 1:
    An apparatus, comprising:
    a phone connection configured to connect an an analog telephone;
    a network connection configured to connect to a network the provides access to a public switched telephone network and to a data network; and 
    a controller connected to the phone connection and the network connection,
    wherein the controller is configured to provide a group of services comprising
    a voice over internet protocol service that converts a voice signal received over the phone connection to an internet protocol packet containing voice data and sends the internet protocol packet to the network connection,
    a public switched telephone network service, and a broadband service, and 
    in response to receiving header data over the phone connection, initiate a service, of the group of services, specified by the header data.
    


US 11,025,763 B2 fails to claim a cellular provisioning service.  Zendle et al. (US 6,628,627 B1) in the same field of invention discloses the feature.  Therefore it would have been obvious to those having ordinary skill at the time of the invention was made to include in the group of service a cellular provision service.

13.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,148,902 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application encompass the claimed invention in US 10,148,802 B2.
Application claim 1:
    An apparatus, comprising:

    a controller configured to, in response to receipt of header data from a second port of the apparatus configured to connect to a telephone, initiated a service specified by the header data from a group of services supported by the apparatus, wherein the group of services comprises at least
    a telephone network service configured to process telephone data received via the second port,
    a broadband service, and 
    a cellular provisioning service.

    An apparatus, comprising:

    a controller configured to, in response to receipt of header data from a phone port of the apparatus, initiate a service identified by the header data from a group of services supported by the apparatus, wherein the group of service comprises at least
    a public switched telephone network service configured to process analog telephone data received via the phone port,
    a network voice service configured to convert information to or from a network voice format of the data network and exchanges the information with the network port, and a browser service; and
   a user interface configured to display at least a portion of the information.
    wherein the connecting comprises connecting to the network interface using a broadband connection.



US 10,148,802 B2 fails to claim the group of services comprises at least a cellular provisioning.  
Zendle et al. (US 6,628,627 B1) in the same field of invention discloses the feature.  Therefore it would have been obvious to those having ordinary skill at the time of the invention was made to include in the group of service a cellular provision service.

14.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,420,110 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application encompass the claimed invention in US 9,420,110.
Application claim 1:
    An apparatus, comprising:
    a first port configured to connect to a data network;
    a controller configured to, in response to receipt of header data from a second port of the apparatus configured to connect to a telephone, initiated a service specified by the header data from a group of services supported by the apparatus, wherein the group of services comprises at least
    a telephone network service configured to process telephone data received via the second port,
    a broadband service, and 


    An apparatus, comprising:
    a phone port configured to connect to an analog telephone;
    a network port configured to connect to a network interface device that provides access to a data network; and 
    a controller configured to provide services comprising at least
    a public switched telephone network service, 
    an electronic mail service, and
initiate one of the services in response to receipt, from the phone port, of header information that identifies the one of the services.
    wherein the controller is further configured to provide a broadband service that processes data for exchange with a broadband network interface device.


Zendle et al. (US 6,628,627 B1) in the same field of invention discloses the feature.  Therefore it would have been obvious to those having ordinary skill at the time of the invention was made to include in the group of service a cellular provision service.

15.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,682,278 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application encompass the claimed invention in US 8,682,278 B2.
Application claim 1:
    An apparatus, comprising:
    a first port configured to connect to a data network;
    a controller configured to, in response to receipt of header data from a second port of the apparatus configured to connect to a telephone, initiated a service specified by the header data from a group of services supported by the apparatus, wherein the group of services comprises at least
    a telephone network service configured to process telephone data received via the second port,
    a broadband service, and 
    a cellular provisioning service.
US 8,682,278 B2 claim 1:
    An apparatus, comprising:
    a phone connection configured to connect to an analog telephone;
    a network connection configured to connect to a network interface that provides access to a data network; and 
    a controller connected to the phone connection and the network connection, wherein the controller is configured to provide services comprising at least a network voice service, a public switched telephone network service, and a browser service, and to initiate a service of the services in response to receipt of header information from the phone connection, wherein the header information identifies the service.
    wherein the network connection is a broadband connection (claim 9).
    



Zendle et al. (US 6,628,627 B1) in the same field of invention discloses the feature.  Therefore it would have been obvious to those having ordinary skill at the time of the invention was made to include in the group of service a cellular provision service.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412